Title: To George Washington from Robert Townsend Hooe, 29 March 1785
From: Hooe, Robert Townsend
To: Washington, George

 

Sir,
Alexandria, [Va.] March 29. 1785.

I had the honor of receiving Your Excellency’s favor of this date by your Man this day.
Major Jenifer writes me he intended to draw in your favor for 1000—or 1200£ Md Currency—every attention shall be paid to his draft—& I wish immediately to know the exact sum you want in New York, as I can accommodate you there, I believe—The sooner I get your demand upon that place the sooner I can make provision for it. I am sir, Yr Excellencys most Affe Servt

R. Td Hooe

